                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-02596-PAB

STEVEN STUDLEY,

       Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

       Defendant.


                                          ORDER


       The Court takes up this matter sua sponte on defendant’s Notice of Removal

[Docket No. 1]. Defendant asserts that this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. Docket No. 1 at 2, ¶ 3.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

plaintiff’s citizenship.

       Defendant states that plaintiff is a citizen of Colorado. Docket No. 1 at 3, ¶ 7.

However, the evidence on which defendant relies – plaintiff’s allegation that, at all times

relevant to this action, he was a resident of Colorado Springs, Colorado – does not

support defendant’s broader claim regarding plaintiff’s citizenship. Domicile, not

residency or mailing address, is determinative of citizenship. Whitelock v. Leatherman,

460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be

equated with ‘citizenship’ for the purposes of establishing diversity.”); see also

Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is



                                             2
not necessarily synonymous with ‘residence,’ and one can reside in one place but be

domiciled in another.” (citations omitted)).

       Because defendant’s allegations are presently insufficient to allow the Court to

determine plaintiff’s citizenship or whether the Court has subject matter jurisdiction, see

United States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d 1491,

1495 (10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor must

allege in his pleading the facts essential to show jurisdiction.” (internal quotation marks

omitted)), it is

       ORDERED that, on or before 5:00 p.m. on Friday, September 27, 2019,

defendant shall show cause why this case should not be remanded to state court due to

the Court’s lack of subject matter jurisdiction.


       DATED September 16, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                               3
